Case: 1:19-cv-00217-MWM-SKB Doc #: 19 Filed: 09/14/20 Page: 1 of 2 PAGEID #: 1268

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

TESS RHODUS, : Case No. 1:19-cv-217
Plaintiff, : Judge Matthew W. McFarland
Magistrate Judge Stephanie K. Bowman
V.
COMMISSIONER OF SOCIAL

SECURITY,

Defendant.

 

ORDER OVERRULING OBJECTIONS (Doc. 18), ADOPTING REPORT AND
RECOMMENDATION (Doc. 16), AND TERMINATING CASE

 

This action is before the Court on Magistrate Judge Stephanie K. Bowman’s Report
and Recommendation (Doc. 16). Magistrate Judge Bowman recommended that the Court
find that the administrative law judge’s finding of non-disability be affirmed because it
is supported by substantial evidence. (Id. at PageID 1245, 1259.) Plaintiff Tess Rhodus
filed objections (Doc. 18). This case is ripe for the Court's review.

Rhodus uses her objections to rehash the same arguments she raised before
Magistrate Judge Bowman. She claims the AL] erred in weighing the opinion evidence
of her primary physician and physical therapist. These same arguments were thoroughly
considered before Magistrate Judge Bowman rejected them. Objections to magistrate
judges’ reports and recommendations are not meant to be vehicles for rehashing
arguments that the magistrate judge already considered. Nickelson v. Warden, Chillicothe

Corr. Inst., No. 1:11-CV-00334, 2012 WL 700827, at *4 (S.D. Ohio Mar. 1, 2012). Such
Case: 1:19-cv-00217-MWM-SKB Doc #: 19 Filed: 09/14/20 Page: 2 of 2 PAGEID #: 1269

objections fail to identify any specific errors in the magistrate judge’s report and
recommendation. Owens v. Comm'r of Soc. Sec., No. 1:12-CV-47, 2013 WL 1304470, at *3
(W.D. Mich. Mar. 28, 2013). Instead, objections that recite arguments made to the
magistrate judge effectively duplicate the functions of the district court “as both the
magistrate and the district court perform identical tasks. This duplication of time and
effort wastes judicial resources rather than saving them, and runs contrary to the
purposes of the Magistrates Act.” Howard v. Sec'y of Health & Human Servs., 932 F.2d 505,
509 (6th Cir. 1991).

Nonetheless, as required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure
72(b), the Court has made a de novo review of the record in this case. Upon review, the
Court finds that Rhodus’s objections are not well-taken and are accordingly
OVERRULED. The Court ADOPTS the Report and Recommendation (Doc. 16) in its
entirety and finds that the AL]’s decision is SUPPORTED BY SUBSTANTIAL
EVIDENCE and AFFIRMED. Accordingly, this case is CLOSED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mak wise

JUDGE MATTHEW W. McFARLAND

 
